The plaintiff in error was convicted in the county court of Caddo county on a charge of having the unlawful possession of intoxicating liquor, and was sentenced to pay a fine of $150 and to serve 60 days in the county jail.
The record discloses that at the time charged, officers went with a search warrant and searched the residence of plaintiff in error and found three or four half pints of whisky and a few bottles of home-brew, which on being analyzed contained more than one-half of one per cent. of alcohol, measured by volume.
The evidence does not make out a strong case, but there is sufficient, if believed by the jury, to sustain the judgment. Under the entire record, however, we are of the opinion that justice requires the judgment be reduced to a fine of $50 and to imprisonment for 30 days in the county jail.
As modified, the case is affirmed. *Page 95